Tilghman C. J.
stated the opinion of the court upon the first exception as follows.
As it seems to be growing into a custom, to take an exception, because the court below would not order a nonsuit, it may save future trouble of that kind to declare our opinion, that such exceptions cannot be sustained; because it is out of the power of the court to order a nonsuit against the consent of the plaintiff, who may refuse to enter it, and insist on taking the verdict. This is no injury to the party who wishes the court’s opinion; because he may always prepare the particular point on which the opinion is desired, and the court is bound to give it.
Judgment affirmed.